Title: To Thomas Jefferson from Giovanni Fabbroni, 1 October 1804
From: Fabbroni, Giovanni
To: Jefferson, Thomas


               
                  
                     Veneratissimo Presidente
                  
                  Firenze 1. 8bre 1804
               
               Mi serva di pretesto ⅌
                     richiamare alla vostra memoria il nome oscuro di un Uomo che vi venera, e ammira, La presentazione del Tributo ch’io vi offro nel quì annesso Libro. Troverete in questo mio patriottico lavoro che sono occorsi, sventuratamente, non pochi errori Tipografici; ma vi troverete anco non poche notizie statistiche della mia Patria, dalle quali chi tanto degnamente presiede alla più interessante tralle Nazioni può forse raccogliere qualche diletto.
               Supplico La Vostra Somma Benignità a conservarmi il prezioso titolo sotto il quale vi degnaste accogliermi altre volte, essendomi a cuore L’onore di soscrivermi Veneratmo Presidente
               Umilissmo: Devotissmo: Obbligatm: Servitore
               
                  
                     Giovanni Fabbroni
                  
               
             
          Editors’ Translation
               
                  
                     Most Revered President,
                     Florence, 1 Oct. 1804
                  
                  In presenting as a tribute the enclosed book, I take the opportunity to recall to your memory the obscure name of a man who venerates and admires you. Unfortunately, as you will see, several typographical errors have occurred in the making of this work of my patriotism. In it you will also find, however, much statistical information regarding my homeland, from which the person who so worthily presides over the most interesting among nations may derive some pleasure.
                  I entreat your highest goodwill to preserve for me the precious title under which you deigned to welcome me in the past. I hold dear the honor of signing myself, most revered president, as your most humble, devout, and obliged servant,
                  
                     
                        Giovanni Fabbroni
                     
                  
               
            